         Case 2:19-cv-01256-LPL Document 18 Filed 11/11/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARAVIND R. TARUGU and DR. RAJU C.                 :      Civil Action No. 19-01256
REDDY,                                            :
                                                  :
                     Plaintiffs,                  :
                                                  :
              v.                                  :
                                                  :
JOURNAL OF BIOLOGICAL CHEMISTRY                   :
and AMERICAN SOCIETY OF                           :
BIOCHEMISTRY AND MOLECULAR                        :
BIOLOGY,                                          :
                                                  :
                     Defendants.                  :
                                                  :

                      STIPULATION FOR EXTENSION OF TIME

       Plaintiffs, Aravind R. Tarugu and Dr. Raju C. Reddy, and Defendants, Journal of

Biological Chemistry and American Society of Biochemistry and Molecular Biology, by and

through there respective undersigned counsel hereby stipulate and agree that the time within

which Plaintiffs shall respond to Defendants’ Motion to Dismiss is hereby extended, up to and

including November 25, 2019.

                                          Respectfully submitted,

COHEN SEGLIAS PALLAS                                   MEYER, UNKOVIC & SCOTT LLP
GREENHALL & FURMAN, P.C.

By:    /s Jonathan A Cass                              By:    /s David G. Oberdick
       James McNally, Esq.                                    David G. Oberdick, Esq.
       Jonathan A. Cass, Esq.                                 535 Smithfield Street, Suite 1300
       United Plaza, 19th Floor                               Pittsburgh, PA 15222-2315
       30 South 17th Street,                                  (412) 456-2881
       Philadelphia, PA 19103                                 Attorneys for Defendants,
       (215) 564-1700                                         Journal of Biological Chemistry and
       Attorneys for Plaintiffs,                              American Society of Biochemistry
       Aravind R. Tarugu and Dr. Raju C. Reddy                and Molecular Biology
